729 N.W.2d 508 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee/Cross-Appellant,
v.
Larry A. McGHEE, Defendant-Appellant/Cross-Appellee.
Docket No. 130031. COA No. 256767.
Supreme Court of Michigan.
April 13, 2007.
On order of the Court, the application for leave to appeal the November 8, 2005 judgment of the Court of Appeals and the application for leave to appeal as cross-appellant are considered. On the Court's own motion pursuant to MCR 7.316(A)(3), the Court DIRECTS each party to file a supplemental brief not later than 42 days after the date of this order, specifically addressing whether the prosecution has standing to seek review in this Court when a defendant's conviction has been affirmed in the Court of Appeals. In considering that question, the parties may address the relevance, if any, of potential federal habeas corpus proceedings following a final decision by the Court of Appeals affirming a defendant's conviction.
The Criminal Defense attorneys of Michigan and the Prosecuting Attorneys Association of Michigan are invited to file *509 briefs amicus curiae on the issue described above. Other persons or groups interested in the determination of that issue may move the Court for permission to file briefs amicus curiae.